Citation Nr: 1712756	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flat feet).

2.  Entitlement to an initial compensable rating for hypertension prior to February 28, 2014.

3.  Entitlement to a rating in excess of 10 percent for hypertension from February 28, 2014.

4.  Entitlement to a rating in excess of 20 percent for cervical spine rotary subluxation of C2 on C1.

5.  Entitlement to a rating in excess of 20 percent for low back strain.

6.  Entitlement to a rating in excess of 20 percent for left ulnar neuropathy prior to January 14, 2015.

7.  Entitlement to a rating in excess of 10 percent for left ulnar neuropathy from January 14, 2015.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1981 in the United States Coast Guard.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2012 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In November 2015, the Board remanded the claims so that the Agency of Original Jurisdiction (AOJ) could issue a Statement of the Case (SOC).  See, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In October 2016, the Board remanded the case so that the Veteran could be afforded a hearing before a Veterans Law Judge.  A hearing was scheduled for a date in November 2016.  A week prior to the hearing, the Veteran submitted a request to reschedule with supporting court documents showing that he had a restraining order against an individual.  There was no explanation as to why these documents were relevant to the Veteran's request.  According to the Veterans Appeals Control and Locator System, the Veteran's request was denied by the Veteran's Law Judge who was scheduled to preside over the Veteran's November 2016 hearing and his representative was so informed.  In that regard, in a January 2017 brief, the Veteran's representative indicated that the request was denied and the hearing cancelled.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The claims for increased ratings for cervical spine and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's flat feet did not manifest during active service nor is there any indication that his flat feet are causally related to his active service.

2.  The Veteran's hypertension has been manifested by the need for continuous medication for control and a history of diastolic pressure predominantly 100 or more.

3.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.

4.  Prior to January 14, 2015, the Veteran's left ulnar neuropathy was no more than moderate in nature.

5.  From January 14, 2015, the Veteran's left ulnar neuropathy has been no more than mild in nature.


CONCLUSIONS OF LAW

1.  The criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no higher, for hypertension have been met prior to February 28, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met from February 28, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for a rating in excess of 20 percent for left ulnar neuropathy have not been met prior to January 14, 2015.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2016).

5.  The criteria for a rating in excess of 10 percent for left ulnar neuropathy have not been met from January 14, 2015.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his or her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the service connection claim, the notice requirements were met in this case by a September 2011 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in June 2013.  

Regarding the left ulnar neuropathy, the RO provided the Veteran with a notification letter in September 2011 prior to the initial decision on the claim. Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Vazquez-Flores, 22 Vet. App. at 37.  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation. The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.
Accordingly, the duty to notify has been satisfied.

With respect to the increased rating claim for hypertension, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to this issue.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims herein decided.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran was not provided with a VA examination in conjunction with his flat feet claim.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As explained below, the evidence does not indicate that the Veteran's flat feet or the persistent or recurrent symptoms of flat feet may be associated with his service.  See McLendon, 20 Vet.App. at 83 (holding that the third prong of § 3.159(c)(4)(i)(C), which requires that the evidence of record "indicates" that "the claimed disability or symptoms may be associated with the established event," establishes "a low threshold"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (rejecting that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Accordingly, the Board finds that a VA examination is not warranted.

With respect to the increased rating claims, VA examinations were conducted in September 2011, June 2013, and January 2015.  As a whole, the Board finds that the VA examinations are adequate to decide these issues because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.  In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected hypertension and left ulnar neuropathy since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).   As such, remand for an additional examination is not required.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection - Flat Feet

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran asserts that his flat feet were incurred in or are otherwise related to his military service.  See June 2011 claim.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to flat feet.  In January 1981, the Veteran was involved in a motor vehicle accident and was diagnosed with left ulnar nerve contusion, chronic cervical strain and chronic low back pain.  In May 1981, the Physical Evaluation Board diagnosed the Veteran with chronic cervical strain and lumbosacral strain, and it was recommended that he be discharged. 

After service, the first notation of flat feet is in a June 2003 VA treatment record.  A January 2009 VA treatment record notes that the Veteran was assessed as having adult-acquired pes planovalgus with posterior tibial tendon tear, left.  He had flatfoot reconstruction on the left side.

In June 2011, the Veteran first filed a claim of service connection for flat feet.

The Board notes that the Veteran has not made any specific contentions relating his flat feet to his military service.  Implicit in his claim, is his belief that his flat feet are related to service.  Although the Veteran is competent to describe what he has observed regarding his symptomatology, he is not competent to attribute his current flat feet to his military service that occurred many years ago.  This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's flat feet were incurred in or aggravated by service.  Rather, the first complaints and objective evidence of flat feet was in 2003, which was approximately 22 years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
	
Given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for flat feet must be denied. 


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.


A.  Hypertension

The AOJ has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or when systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.   The term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id. [Note 1].

In this case, the Veteran has been assigned an initial noncompensable rating for hypertension from October 15, 2007, to February 27, 2014, and a 10 percent rating from February 28, 2014.  During the entire appeal period, the Veteran has required medication to control his hypertension.  

Prior to February 28, 2014, the Veteran's systolic blood pressure ranged from 118 mm to 185, and was predominately below 160.  His diastolic blood pressure ranged from 70 to 123, and was predominately below 100; however, there were several readings over 100.  See VA treatment records dated in November 2007, January 2008, July 2008, April 2009, August 2009, September 2009, and December 2011.  In August 2009, he had two diastolic blood pressure readings that were 120 and 123.

During the September 2011 VA examination, the Veteran reported that he had had high blood pressure since 1980 and had no symptoms.  He stated that he was treated with Amlodipine and HCTZ once a day.  His blood pressure readings were 150/90, 148/90, and 150/90.

Since February 28, 2014, the Veteran's systolic blood pressure has ranged from 130 to 151, and has been predominately below 160.  His diastolic blood pressure ranged from 79 mm to 111, and has been predominately below 100.  

The report of a January 2015 VA examination notes that the Veteran had high blood pressure since 1980 and that his treatment plan included continuous medication.  His blood pressure readings were 146/102 and 150/108.  The report also notes a reading of 150/705, which appears to be a typographical error.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted throughout the appeal period.  Although the Veteran did not have diastolic pressure predominately 100 or more or systolic pressure predominately 160 or more, he has required continuous medication for control of his blood pressure.  His historic blood pressure readings are not of record and it is unclear whether he has had a history of diastolic pressure predominately 100 or more.  However, as noted above, he has had several readings over 100 during the appeal period.  

The Board finds, however, that a rating in excess of 10 percent for hypertension is not warranted.  At no point during the appeal period has the Veteran had a systolic blood pressure reading of 200 or more and, although he had several diastolic readings that were in excess of 110, his diastolic pressure was predominantly below 110.  


B.  Left Ulnar Neuropathy

The Veteran's left ulnar neuropathy has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a.  Under Diagnostic Code 8516, mild incomplete paralysis of the ulnar nerve of the minor extremity warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis of the ulnar nerve warrants a 50 percent rating, but requires the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very  marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the  thumb; flexion of wrist weakened.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a .

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The report of a September 2011 VA examination indicates that a sensory examination of the upper extremities was intact to pinprick/pain, touch, position, vibration, and temperature.  Reflexes were normal.

A December 2012 VA treatment record noted that the Veteran had a history of left ulnar neuropathy at the elbow and that he had no current symptoms.

The report of the June 2013 VA examination reflects that the Veteran stated that he had no feeling in his fourth and fifth fingers, that his condition had gotten worse, and that it was difficult for him to sleep.  His symptoms involved moderate paresthesias and/or dysesthesias, and numbness of the left upper extremity.  Muscle strength testing and reflex examination were normal and there were no trophic changes  A sensory examination revealed decreased sensation along the inner/outer left forearm, hand, and fingers.  The examiner indicated that the Veteran had moderate incomplete paralysis of the left ulnar nerve, which would limit prolonged lifting and carrying heavy objects with the left arm.

During the January 2015 VA examination, the Veteran reported that he experienced numbness of the left fingers off and on for many years.  He stated that when he put his elbow down, he experienced numbness and pain.  It was noted that the Veteran had mild paresthesias and/or dysesthesias of the left upper extremity, as well as numbness.  Muscle strength testing was normal and there was no atrophy.  Reflex examination was normal except for decreased deep tendon reflexes of the left hand and fingers.  There were no trophic changes.  The examiner noted that the Veteran had mild incomplete paralysis of the left ulnar nerve that would limit his ability to lift and carry heavy objects during flare-ups of neuropathy.  

In this case, the AOJ assigned a rating of 20 percent for the Veteran's left ulnar neuropathy prior to January 14, 2015.  The 20 percent rating is based on the June 2013 VA examination and characterization of the Veteran's symptoms as moderate in nature.  A rating in excess of 20 percent is not warranted prior to January 14, 2015, because the Veteran's has not had severe incomplete paralysis of the left ulnar nerve.  Although he has experienced some numbness and decreased sensation, muscle strength testing has been normal and there has been no atrophy of muscles.  Overall, the Board finds that the Veteran's disability picture is best described as no more than moderate prior to January 14, 2015.

From January 14, 2015, the AOJ has assigned a 10 percent rating for the Veteran's left ulnar neuropathy.  The 10 percent rating was based on the January 2015 VA examination, which characterized the Veteran's symptoms as mild in nature.  Although the Veteran experienced mild paresthesias and numbness about the left elbow, muscle strength testing has been normal and there has been no atrophy.  Thus, the Board finds that the Veteran's overall disability picture is best described as mild during this timeframe.  

The Board further notes that the AOJ assigned staged ratings to reflect the Veteran's condition during a period when his symptoms were worse.  This not a situation where the regulations pertaining to reductions apply.  See, e.g., Reizenstein v. Peake, 22 Vet. App. 202, 206 (2008); Hamer v. Shinseki, 24 Vet. App. 58, 62 (2010).


C.  Extraschedular Consideration

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Regarding the Veteran's hypertension and left ulnar neuropathy, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran has described experiencing high blood pressure, but no other symptoms associated with hypertension.  He has also described experiencing pain and numbness in his left elbow.  As discussed above, there are higher ratings available under the diagnostic criteria, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension and left ulnar neuropathy under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disability on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495   (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for flat feet is denied.

A 10 percent initial rating, but no higher, for hypertension is granted prior to February 28, 2014, subject to the provision governing the payment of monetary benefits.

A rating in excess of 10 percent for hypertension from February 28, 2014, is denied.

A rating in excess of 20 percent for left ulnar neuropathy prior to January 14, 2015, is denied.

A rating in excess of 10 percent for left ulnar neuropathy from January 14, 2015, is denied.


REMAND


The Board notes that the Court recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that additional VA examinations for the Veteran's cervical spine and low back strain are needed to address these factors.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine and low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.  

2.  After obtaining all outstanding records, the Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service- connected cervical spine and low back disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine and low back disabilities.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


